Citation Nr: 0636803	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  05-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
service-connected compensation benefits on behalf of his 
helpless child.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had recognized guerrilla service and Philippine 
Army service from October 1943 to September 1945.  The 
appellant is the veteran's dependent child.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 Special Apportionment decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, the Republic of the Philippines.  In this 
decision, the RO granted an increase in the apportionment of 
the veteran's VA disability benefits to his dependent child 
to a monthly amount of $93.00.  The appellant has appealed 
the amount of this apportionment.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development. VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The appellant and the veteran have not been provided with 
VCAA notice with regard to this claim.  In this regard, 
although the benefit in question involves entitlement to an 
increased apportionment, VCAA would seem to apply, and the 
Board is not aware of any legal basis for finding that it 
does not.  The Court has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  Under the 
circumstances, the Board is unable to conclude that it may 
properly proceed with appellate review at this time.

The veteran was sent a request for financial information in 
June 2003.  There is no record of a response, and the most 
current financial information of record for the veteran is 
dated in many years ago.  On remand, the AMC should again 
request that the veteran provide an accounting of his income.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  A notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:

(1) inform the claimant and the veteran 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant and 
the veteran about the information and 
evidence that VA will seek to provide; 
(3) inform the claimant and the veteran 
about the information and evidence the 
claimant is expected to provide; and (4) 
request that the claimant and the veteran 
provide any evidence in their possession 
that pertains to the claim.

2.  Request that the veteran complete a 
Financial Status Report and Employment 
History listing all monthly income, 
monthly expenses, assets and debts. Once 
obtained, all documentation should be 
associated with the claims folder.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant and the veteran 
should be provided with a supplemental 
statement of the case that considers all 
evidence received, and afforded a 
reasonable period of time within which to 
respond thereto.  

The veteran and the appellant have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


